DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final filed 01/21/2022. 
The status of the Claims is as follows:
Claims 7 and 12 have been cancelled;
Claims 21-28 are new;
Claims 1-6, 8-11 and 13-28 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2022 was filed after the mailing date of the Application on 12/21/2017.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

Propulsion system of Claims 1-6, 8-11 and 13-20 and corresponding to the tissue driving system described in par 227-233 of the amended specification.
Synchronizing mechanism/means of Claims 8-10, 13-20 and corresponding to the drive system (2800) described in par 238-239 of the amended specification. 

 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Allowable Subject Matter
Claims 1-6, 8-11 and 13-28 allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed a propulsion system configured to translate said end effector forward relative to the patient tissue during a propulsion motion, wherein said propulsion system is operably coupled to and driven by said rotatable drive shaft, in addition to the limitations included in Claims 1, 9, 10. 

The Prior Art does not teach a propulsion system (tissue driving system) including a including 1st and 2nd foot and associated gears and shafts as recited in the Claims and interpreted in view of the specification under 35 U.S.C. 112(f). 

Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed synchronizing mechanism configured to create a dwell between a first end effector drive motion and said second end effector drive motion in addition to the limitations recited in Claim 13.

Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed synchronizing mechanism is configured to perform said additional end effector drive motion intermediate said first end effector drive motion and said second end effector drive motion in addition to the limitations included in Claim 14. 



Marczyk US 20130123783 teaches a control system synchronize the movements of the first, second, and third motors and enable movement of the end effector and articulating portion in multiple planes simultaneously. (par 25)

Chowaniec US 20120303002 teaches control circuit 400 may then respond accordingly to the measured operating parameters to control the actuation of the end effector 160 (e.g., adjust the speed of the motor 200, control articulation angle. (par 30) 

Both Marczyk and Chowaniec teach an electronic synchronizing mechanism (control system/circuit) to sequence and manage the drive motions of the end effector. 

The Prior Art does not teach or suggest a synchronizing mechanism/means including a longitudinal gap between the drive gear of the propulsion system (tissue drive system) and the drive collar along the drive shaft as recited in the Claims and interpreted in view of the specification under 35 U.S.C. 112(f).

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731